Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00548-CR
                                   No. 04-15-00549-CR

                               Leopoldo CORTEZ-LEIJA
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5437
                      Honorable N. Keith Williams, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 23, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice